           Case 1:18-cr-00016-LY Document 124 Filed 04/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT                                    '       t:O't
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION                                                  .       COU



                                                                                3,1_rn--.-.   .........
UNITED STATES OF AMERICA                        §
                                                §
V.                                              §      CRIMINAL NO: 1:18-CR-16-LY
                                                §
(1) CHARLES MCALLISTER                          §




       Before the court are Defendant Charles McAllister's Emergency Application for

Continued Release on Bond Pending Appeal (Doc. #123) filed April 15, 2021. After

consideration and noting the Government's opposition to the motion, the court is of the opinion

that the motion is GRANTED AS FOLLOWS:

        IT IS ORDERED that McAllister shall surrender to the FPC Montgomery no later than

2:00 PM on
                       I'=             .-.=



        IT IS FINALLY ORDERED that McAllister shall continue to comply with all conditions

of pretrial release.

        SIGNED this             day of April, 2021.




                                    UN        ED STATE DIST    CT JUDGE
